


110 HR 3318 IH: Best Help for Rape Victims

U.S. House of Representatives
2007-08-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3318
		IN THE HOUSE OF REPRESENTATIVES
		
			August 2, 2007
			Mrs. Maloney of New
			 York (for herself, Ms.
			 Watson, and Mr. Shays)
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To require that the recommended national protocol for
		  sexual assault medical forensic examinations include a recommendation that rape
		  victims be offered information about emergency contraceptives to prevent
		  pregnancy.
	
	
		1.Short titleThis Act may be cited as the
			 Best Help for Rape Victims
			 Act.
		2.Required element
			 of national protocol for sexual assault medical forensic examinations
			(a)In
			 generalSection 1405 of the
			 Violence Against Women Act of 2000 (42 U.S.C. 3796gg note) is amended—
				(1)by redesignating
			 subsection (d) as subsection (e); and
				(2)by inserting after
			 subsection (c) the following new subsection:
					
						(d)Required element
				of protocolThe national
				protocol required by subsection (a)(3) shall include a recommendation to the
				effect that a victim of sexual assault who is at risk of pregnancy from
				rape—
							(1)should be offered
				information about emergency contraception; and
							(2)should, if the
				victim so requests, be provided with emergency contraception on
				site.
							.
				(b)Implementation
			 to protocol already issuedThe Attorney General shall ensure that
			 any protocol already issued under section 1405(a)(3) of the Violence Against
			 Women Act of 2000 is, not later than 30 days after the date of the enactment of
			 this Act, revised and reissued in a form that complies with section 1405(d) of
			 that Act (as added by subsection (a)(2) of this section).
			
